Citation Nr: 1423687	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the character of the appellant's discharge is considered a bar to payment of VA benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had active duty service from May 1966 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 Administrative Decision issued by the VA Regional Office (RO) in Newington, Connecticut (Hartford RO), which determined that, in light of previous administrative decisions, the appellant was ineligible for VA benefits based upon the character of his discharge from service.

A May 1979 Administrative Decision indicates that this period of service was terminated by a discharge issued under dishonorable conditions that bars the payment of VA benefits.  

The appellant had a hearing before a Veterans Law Judge in October 2009.  In January 2010, the Board reopened the issue of the character of the appellant's discharge.

As the Veterans Law Judge who presided at the October 2009 hearing was no longer at the Board, the appellant was offered a new hearing with a Veterans Law Judge who would be deciding his claim.  The appellant indicated that he wished to have a new hearing, and testified before the undersigned in March 2012, at a hearing at the RO in Hartford, Connecticut.  A transcript of these proceedings was associated with the appellant's claims file. 

In April 2012 and October 2013, this matter was remanded for further development.  


FINDINGS OF FACT

1.  During his military service, the appellant was absent without leave (AWOL) from August 15, 1966 to December 20, 1966; he was given a special court-martial for this period of AWOL. 

2.  During his military service, the appellant again went AWOL from March 2, 1967 to July 18, 1972; while pending a second trial for AWOL, the appellant requested a discharge for the good of the service; the appellant's request was approved, and in November 1972, he was furnished an undesirable discharge of under other than honorable conditions.

5.  The appellant's discharge was upgraded to general on November 11, 1977 by the Army Discharge Review Board.

6.  In a May 1979 Administrative Decision, the appellant's period of service from May 2, 1966 to November 22, 1972 was found to have been terminated by a discharge issued under dishonorable conditions.

7.  No compelling circumstances are demonstrated to account for the appellant's prolonged second period of AWOL. 

8.  There is no indication that the appellant was insane either time that he went AWOL or thereafter.


CONCLUSION OF LAW

1.  The character of the appellant's November 1972 discharge from military service bars payment of monetary Veterans' compensation and pension benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In January 2010 and January 2013, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The appellant was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued and the claim was thereafter readjudicated.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 
 
The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the appellant with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment, Social Security Administration disability, and other medical records have been associated with the claims file.  The appellant was also given a VA examination and addendum report which is fully adequate to decide the claim.  In this regard, the Board notes that the examiner reviewed the appellant's claims file and fully explained the reasons for the opinions offered.  

The Board notes that this matter was remanded in October 2013 in order to attempt to obtain records of the appellant's treatment at Bull Street Hospital in Aiken, SC, in the 1970s, Aiken General Hospital, and Manchester Memorial Hospital.  In October 2013, the appellant was notified of the need for these records and he was requested to fill out Authorization and Consent to Release Information forms so that VA could attempt to obtain these records.  The appellant, however, did not respond to this request.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand request.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curium).  At the appellant's hearings the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims.  Specifically, the Veteran was asked to explain the circumstances of his decisions to go AWOL, and remands were undertaken to obtain evidence to substantiate the claims.

II.  Analysis

Under VA law and regulations, and for benefits purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. §101(2); 38 C.F.R. § 3.1(d).  A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. §3.129(a). 

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, which generally includes conviction of a felony; (4) willful and persistent misconduct, and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. §3.12(d).  A discharge because of a minor offense will not be considered willful persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. §3.12 (d)(4). 

In addition, if a person receives a discharge under other than honorable conditions that was issued for a period of absence without official leave (AWOL) for a continuous period of at least 180 days, the discharge will serve as a bar to the receipt of VA benefits.  38 C.F.R. §3.12(c)(6).  The discharge will not serve as a bar if there are compelling circumstances to warrant the prolonged absence.  Id.  

In determining whether there are compelling circumstances to warrant a prolonged absence, the length and character of service exclusive of the period of prolonged AWOL will be considered.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  Id.  Consideration is also given to the reasons offered for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  Id.  In this regard, the Board notes that it is not required to simply accept the appellant's statements that he had compelling circumstances for a prolonged period of AWOL. See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (holding that the adjudicator is permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL).

The Board also notes that a discharge of under other than honorable conditions will not be a bar if it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12(b). An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a) 

The United States Court of Appeals for Veterans Claims has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145   (1996). 

In May 1997, VA General Counsel discussed the intended parameters of the types of behavior that were defined as insanity in 38 C.F.R. § 3.354(a). It was found that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation. It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity. See VAOPGCPREC 20-97. 

Finally, an honorable or general discharge issued on or after October 8, 1977, by a Discharge Review Board established under 10 U.S.C.A. § 1553 sets aside a bar to benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), provided that the discharge is upgraded as a result of an individual case review.  38 C.F.R. § 3.12(g).

Factual Background

During his military service, the appellant was absent without leave (AWOL) from August 15, 1966 to December 20, 1966.  The appellant was given a special court-martial for this period of AWOL.  He was sentenced to remain within the confines of Fort Dix for 30 days.  The appellant again went AWOL from March 2, 1967 to July 18, 1972.  Service personnel records show that in October 1972, it was recommended that he undergo a general court martial; and it was recommended that his request for discharge for the good of the service be denied.  The request was; however, approved and, in November 1972, he was furnished an undesirable discharge under other than honorable conditions.  

The appellant's discharge was upgraded to general on November 11, 1977 by the Army Discharge Review Board.  The Board found that the Veteran had had severe personal problems, his wife had abandoned their children and they were wards of civil authorities.  He received emergency leave during which time his brother died and the Veteran was unable to resolve his personal problems.  After the initial period of AWOL he received a special court martial and was returned to duty.  Subsequent request for leave was denied.  The Board did not specifically comment on the reasons for the second period of AWOL, but did find that he had limited mental capacity and questioned whether he had the capability to be a good soldier.

In a May 1979 administrative decision, VA reviewed the appellant's upgraded discharge and the period of service from May 2, 1966 to November 22, 1972 was found to have been terminated by a discharge issued under dishonorable conditions.  The administrative decision noted that the appellant's first period of AWOL was due to personal problems involving the abandonment of his children by his wife and the death of two family members.  Specifically, the record indicated that the appellant's wife abandoned his children and they were wards in the hands of civil authorities.  The appellant received one emergency leave, during which his brother died, in an attempt to resolve his personal problems.   He was unable to do so and went AWOL. Additional facts surrounding his lengthy second period of AWOL were not documented.  The decision found that insanity was not an issue and that, while the appellant's initial reasons for going AWOL were compelling, they would not have warranted a six-year absence.

The appellant testified before the Board in October 2009 and again in March 2012.  In both hearings, the appellant reported that in between his periods of AWOL he was incarcerated and was raped by three men.  He decided not to press charges, but he indicated that this incident played a part in his decision to go AWOL a second time.  He indicated that he was hurt from the problems that he experienced during his first period of AWOL and that this incident made him feel "stuck between and hard rock and a pair of scissors."   The appellant also testified that he had seen a psychologist when he was a child in order to help deal with the death of his father at age 8 and other traumatic childhood events.  He did not testify to any specific psychiatric symptoms in service and reported that, other than his periods of AWOL, he had no other disciplinary actions in service.

At the second hearing, the Veteran indicated that the reasons for his second period of AWOL were to care for his children.

The appellant was afforded a VA examination dated in May 2013.  This was followed by two addendum reports dated in May and July 2013.  The examiner indicated that the claims file had been reviewed in connection with the examination and report.  The examiner diagnosed anxiety disorder, NOS, and alcohol dependence, full sustained remission.  

The appellant's personal and medical histories were extensively reviewed in the record.  He was noted to have had a tough childhood, losing his father and being put out on the street.  He was brought to live at a Catholic home, but ran away a lot.  In the service, the appellant reported getting along with his fellow soldiers and that he enjoyed his service time.  He did not complete basic training, but rather left due to family problems.  His wife left his two children with her 70 year old mother who could not adequately care for them.  He reported that he asked the Red Cross and his command for help, but to no avail.  This is when he went AWOL the first time.  After he turned himself in, he was court-martialed and spent 30 days in military jail.  He reported that he was raped in jail.  He reported that he decided not to press charges saying that the damage had already been done.  He went AWOL again after that.  The examiner noted that the appellant was distrustful of people and very bitter, blaming the rape on the military prison guards that neglected him.  The appellant denied psychiatric treatment before service, although the examiner noted the appellant's testimony that he had seen a psychologist at the Catholic home as a child after his father died.  

After service, the appellant reported getting treatment for alcohol issues.  He denied any recent mental health treatment, but reported that he was admitted to Manchester Memorial Hospital last year after he fainted due to his blood sugar levels being too high. He reported being put on the psychiatric unit for 4 days because someone said he overdosed.  The appellant denied any current suicidal ideation saying "Why should I want to end myself.  I love me too much."  After examination, the appellant was diagnosed with anxiety disorder, NOS, from the reported rape in service.  The examiner found that the appellant was not considered insane due to his first period of AWOL, but was considered insane for the second period (March 2, 1967 to July 18, 1972).  This opinion did not consider the separate elements of insanity as set out in the VA regulations.  

In a second May 2013 report, the examiner clarified that the appellant's diagnosed anxiety disorder was less likely as not caused by or a result of the alleged rapes/probable PTSD prior to his second period of AWOL.  The examiner noted that individuals who meet the criteria for PTSD or other psychiatric disorders are not considered insane merely due to a diagnosis of PTSD.

As the second opinion did not address the insanity criteria, another opinion was sought from the examiner and provided in July 2013.  Again, the examiner indicated that the claims file was available and reviewed in connection with the examination and report.  After an exhaustive review of the facts in the case, detailed in the report, the examiner found that it was less likely as not (less than 50/50 probability) that the appellant was considered insane under VA regulations during his two periods of AWOL from August 15, 1966 to December 20, 1966 and from March 2, 1967 to July 18, 1972.  The examiner explained that the two periods of AWOL were volitional acts/decisions and not the result of a psychiatric disorder and also not due to the appellant's inability to conduct himself according to the laws of society.  The examiner then went through each of the elements individually and, supported by facts in the record, found that it was less likely as not (less than 50/50 probability) that the two periods of AWOL were due to a psychiatric disability, did not result in prolonged deviation from his normal method of behavior, and did not cause the appellant to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.

Analysis

Based on the foregoing, the Boards finds that the appellant's character of discharge precludes VA benefits.

First, with respect to the character designation, while the appellant's discharge was upgraded to general by the Army Discharge Review Board, a re-review determined that the upgrade was reviewed under standards of "DOD DIR" and not by an individual review by a Discharge Review Board established under 10 U.S.C.A. § 1553.  Therefore, the Board concludes that the upgraded discharge issued under the DOD Discharge Review program does not remove the bar to benefits as a matter of law and the Board is unable to honor the upgrade for VA benefits purposes.  In this regard, the Board notes that any disagreement that a claimant may have with his discharge classification must be raised with the Army Board for Correction of Military Records.  Harvey v. Brown, 6 Vet. App. at 424.

In addition, the medical evidence noted above, does not indicate that the appellant was insane when he went AWOL in either period.  Service treatment records do not reflect treatment for any psychiatric symptoms, nor is it demonstrated that during the periods of AWOL that he was considered "insane" as defined under 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  He has not attested to or presented any evidence to the effect that he went AWOL due to mental incapacitation so severe that it was tantamount to insanity.  To the contrary, the Veteran has offered reasoned explanations for his decision to go AWOL.  The claims file does not contain any medical opinions to support a finding of insanity at the time.  There is no evidence that the appellant has ever been determined to be incompetent or incapable of understanding the consequences of his actions in service.  In this regard, the VA examiner originally stated that the appellant was, without specifically considering the separate elements of insanity as set out in the VA regulations, insane for the second period of AWOL (March 2, 1967 to July 18, 1972).  

This opinion was later revised after extensive review of the facts as they related to the specific criteria.  The examiner explained that the two periods of AWOL were volitional acts/decisions and not the result of a psychiatric disorder and also not due to the appellant's inability to conduct himself according to the laws of society.  The appellant's reports and the record indicate that he was employed and a student (as reported in the October 1972 medical history) during his second period of AWOL.

Finally, as to the second period of AWOL, the facts do not indicate compelling circumstances for the appellant's extensive absence.  During the first period of AWOL, record indicates that the appellant faced acute and serious family and personal problems related to the abandonment of his children by his wife and deaths in the family.  

The appellant has testified that his second period of AWOL was again related to the need to continue caring for his children.  This is arguably a compelling circumstance, but it does not seem credible that the compelling circumstance remained during the approximately five years he was AWOL.  The fact that he was able to maintain employment and studies as a student indicates that he had managed to arrange for child care in the years after his AWOL and alleviated the compelling circumstance.  The appellant has also indicated that this disappearance was due mainly to the rapes while detained in between his AWOL periods; and that he just wanted to hide from others, but the VA examiner found that the reported rape may have supported a short period of AWOL, but by no means supported a disappearance of over five years.  .

Even if compelling circumstances could be found, the record shows that the Veteran accepted an undesirable discharge to avoid a general court martial.  The service personnel records show that his request was accepted in accordance with Chapter 10, Army Regulation 635-200 (discharge in lieu of trial by court martial).  VA regulations do not provide a compelling circumstances defense to an undesirable discharge on that basis.

As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).







						(CONTINUED ON NEXT PAGE)
ORDER

The character of the appellant's discharge from the military service constitutes a bar to payment of monetary Veterans' compensation and pension benefits, and the appeal is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


